Citation Nr: 1541024	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-01 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1998 to February 2002, with additional service in the Marine Corps Reserve.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2015.  A transcript of the hearing is of record.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

The Veteran asserts that he has migraine headaches and neck, low back, right knee, and left knee disabilities due to injuries sustained while in active service.  

He reported three in-service injuries.  He first injured his back in 1999 while bending to pull on a cargo strap in an aircraft, and later injured his back and head from a fall down stairs that rendered him unconscious and caused tingling legs, a broken nose, and lacerations of his face,  He also injured his right knee, back, neck, and head when his right knee was hit by a car and his head went through the car windshield. 

The record reflects that the Veteran may have had additional periods of active duty for training (ACDUTRA).  Specifically, the Board notes that the Veteran's personnel records indicate he was discharged honorably from the Kansas City Marine Corps Mobilization Command in February 2006, and a report of medical history indicates he was a member of the Marine Corps Reserve from February 2002 to February 2006.  Therefore, the Board finds that further development to obtain any related medical and personnel records is in order.

In addition, the Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As discussed below, the Board finds the March 2009 VA examination reports inadequate for adjudicative purposes.  

A March 2009 VA spine examination report notes the Veteran reported that he was unable to walk a few days after hearing a popping noise in his back while lifting a cargo strap in an aircraft cargo hold and that his low back pain had progressively worsened since.  The examiner diagnosed severe lumbar spine disease that caused low back pain but provided no opinion on the etiology of the low back disability.

In a March 2009 VA joints examination report, the Veteran reported bilateral knee pain since March 1998, when he was diagnosed with patellofemoral syndrome and tendonitis secondary to tight hamstrings in service.  The Veteran stated that his knee pain intensified in 2008, with right knee pain greater than the left, which included severe pain in the patellar tendon area of the right knee.  The examiner diagnosed right knee internal derangement but provided no diagnosis for any left knee disability and no opinion on the etiology of the right knee disability.

In a March 2009 VA neurological examination, the Veteran reported continued back pain following the incident in a cargo hold, bilateral temporomandibular pain and clicking on the right temporomandibular jaw after falling down a flight of stairs, and headaches every other day that last four to five hours with photophobia since being hit by a car.  The examiner found the Veteran had low back pain with right sciatica, "probably related to degenerative disc and joint disease," and posttraumatic headache without cognitive abnormality and signs of temporomandibular joint disorder manifested by clicking and popping during range of motion and secondary temporal muscle spasm tenderness.  The examiner provided no opinion on the etiology of the disorders.

At a May 2015 hearing, the Veteran testified that his headaches began after he fell down a flight of stairs carrying a 50 pound box and was knocked unconscious.  He also noted that he injured his back on multiple occasions beginning when he bent over to lift a strap in an aircraft cargo hold that resulted in light duty for one week.  He also reported that his low back was injured after a fall down a flight of stairs and that his back pain worsened ever since his in-service injuries.  The Veteran further recalled injuring his right knee, back, and neck after being hit by a car on the right side of his body while he was pursuing an individual on foot.  He reported that the car hit him primarily at the right knee and that he hit his head when it went through the car windshield.

In June 2015, the Veteran's chiropractor submitted a statement noting the Veteran injured his low back in service reaching for a cargo strap on an aircraft, and from being hit by a car.  Dr. D.D. opined that the Veteran's current back pain, "is likely from these two accidents which probably injured his lumbar discs," and noted that the Veteran had an MRI seven years prior that disclosed three bulging discs.

Additionally, A.D. submitted a statement in June 2015 noting that he was in charge of the Veteran during his active service and that he remembered when the Veteran was struck by a vehicle while pursuing a suspect.  He recalled that the car's impact hit the Veteran around the knees, propelled him into the windshield, and caused him to be unconscious for about two minutes.  A.D. reported that he helped administer first aid to the Veteran before he was transported to Washington Navy Yard Medical Clinic for head lacerations, a concussion, and severe impact trauma to the knees and back.  

The Veteran's ex-wife, K.K., submitted a statement noting that the Veteran had chronic back problems in service and for many years after separation from service.

With regard to the Veteran's claims for service connection for a low back disorder, right knee disorder, and migraine headaches, the Board finds the March 2009 VA examination reports to be inadequate because the examiners did not provide an opinion with adequate supporting rationale for the diagnoses of severe lumbar spine disease, right knee internal derangement, and posttraumatic headache.  Therefore, the claims must be remanded for another VA examination.  In addition, in light of the Veteran's statements concerning his left knee and neck, the Board is of the opinion that he should be afforded another examination to determine the nature and etiology of any left knee and cervical spine disorders present during the period of the claims.  

The Board also finds that the duty to assist the Veteran has not been met in regards to obtaining all relevant medical records to ensure that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§  5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the May 2015 hearing, the Veteran stated he received medical treatment at the Washington Navy Yard Medical Clinic for low back pain after the aircraft cargo injury and the car accident.  In addition, A.D. recalled the Veteran being treated at the same clinic after being hit by a car; however no Washington Navy Yard Medical Clinic treatment records are currently of record.  Therefore, further development to obtain those records is in order.  

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any other outstanding, pertinent records, to include any VA records for the period from March 2011 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake all indicated development to verify the Veteran's periods of active duty, active duty for training and inactive duty for training while a member of the Marine Corps Reserve and to obtain any outstanding medical records pertaining to the Veteran's service in the Marine Corps Reserve.

2. The RO or the AMC should undertake appropriate development to obtain any other, outstanding, pertinent evidence, to include VA Medical Center treatment records for the time period from October 2013 to the present and treatment records from Washington Navy Yard Medical Clinic.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all knee, low back, neck, and headache disorders present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each right knee, left knee, low back, neck, and headache disorder present during the period of the claims as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.

The rationale for all opinions expressed must also be provided.  For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




